Per Curiam:,
We are thoroughly convinced that the case of Fair v. Philadelphia, 88 Pa. 309, and the rulings of this Court in many kindred cases, must control the decision of this case. The *630learned court below followed, and correctly so, these authorities in disposing of the motion to take off the compulsory nonsuit, and expressed such convincing reasons in the opinion that we do not think anything can be added thereto. For the reasons there set forth we sustain the judgment.
Judgment affirmed.